             Case 2:18-cv-08372-AB-JEM Document 18-3 Filed 10/24/18 Page 1 of 16 Page ID #:291



                       1   ERIC BEANE (Bar No. 186029)
                           Eric.beane@dlapiper.com
                       2   DLA PIPER LLP (US)
                           200 Avenue of the Stars,
                       3   Suite 400 North Tower
                           Los Angeles, California 90067
                       4   Tel.: 310.595.3000
                           Fax: 310.595.3300
                       5
                           DANIEL LAC (Bar No. 294502)
                       6   Daniel.lac@dlapiper.com
                           DLA PIPER LLP (US)
                       7   550 S. Hope St., Suite 2400
                           Los Angeles, California 90071-2678
                       8   Tel: 213.330.7700
                           Fax: 213.330.7701
                       9
                           Attorneys for Defendant
                      10   MATCH GROUP, LLC (erroneously sued as
                           Tinder, Inc.)
                      11

                      12                       UNITED STATES DISTRICT COURT
                      13                     CENTRAL DISTRICT OF CALIFORNIA
                      14
                           ELIZABETH SANFILIPPO, an                CASE NO. 2:18-cv-8372-AB-JEM
                      15   individual,
                                                                   DECLARATION OF LISA J.
                      16               Plaintiff,                  NELSON IN SUPPORT OF
                                                                   DEFENDANT MATCH GROUP,
                      17         v.                                LLC’S MOTION TO COMPEL
                                                                   ARBITRATION AND DISMISS OR
                      18   TINDER, INC., a Delaware                STAY PROCEEDINGS
                           corporation, and DOES 1 through 20,
                      19   Inclusive,                              Date:     November 30, 2018
                                                                   Time:     10:00 a.m.
                      20               Defendants.                 Crtm.:    7B (Judge André Birotte, Jr.)
                      21
                                                                   [Removed from the Superior Court of the
                      22                                           State of California, County of Los
                                                                   Angeles, Case No. BC718649]
                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
     LOS A NG EL ES        DECLARATION OF LISA J. NELSON IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL
                           ARBITRATION AND DISMISS OR STAY PROCEEDINGS
             Case 2:18-cv-08372-AB-JEM Document 18-3 Filed 10/24/18 Page 2 of 16 Page ID #:292



                       1   I, Lisa J. Nelson, declare and state as follows:
                       2          1.     I am the Chief HR Officer for Match Group, LLC (“Match”). I submit
                       3   this Declaration in support of Match’s Motion to Compel Arbitration and Dismiss
                       4   or Stay Proceedings. I am over the age of 18 years, of sound mind, and duly
                       5   competent to make this Declaration. I have personal knowledge of the facts set
                       6   forth in this Declaration and if called as a witness, could and would competently
                       7   testify hereto.
                       8          2.     In my role as Chief HR Officer for Match, I am familiar with the
                       9   above-captioned lawsuit filed by former Match employee, Plaintiff Elizabeth
                      10   Sanfilippo. In my role as Chief HR Officer for Match, I am also familiar with and
                      11   am a custodian of records for Match’s human resources employment records,
                      12   including the records of Ms. Sanfilippo.
                      13          3.     According to Match’s human resources employment records, Ms.
                      14   Sanfilippo worked as a Brand Marketing Manager for Tinder from September 6,
                      15   2016 until July 13, 2017. Following the merger of Tinder with and into Match
                      16   Group, Inc. on July 13, 2017, Ms. Sanfilippo became an employee of Match.com,
                      17   L.L.C., which then changed its name to Match Group, LLC shortly thereafter. Ms.
                      18   Sanfilippo continued to work for Match until her termination on March 1, 2018. A
                      19   true and correct redacted copy of the W-2 issued by Match to Ms. Sanfilippo for
                      20   2017 is attached hereto as Exhibit 1-A. The copy of the W-2 issued to Ms.
                      21   Sanfilippo, of which a redacted version is attached hereto as Exhibit 1-A, was made
                      22   in the regular and ordinary course of Match’s business at or near the time of the
                      23   acts, conditions or events recorded, by me or other employees of Match with
                      24   knowledge of such acts, conditions or events, and the copy was kept in the course
                      25   of Match’s regularly conducted business.
                      26          4.     In my role as Chief HR Officer at Match, I am also knowledgeable
                      27   about Match Group Inc.’s Alternative Dispute Program for California (“ADR
                      28
DLA P I PER LLP (US)                                                  -1-
     LOS A NG EL ES         DECLARATION OF LISA J. NELSON IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL
                            ARBITRATION AND DISMISS OR STAY PROCEEDINGS
             Case 2:18-cv-08372-AB-JEM Document 18-3 Filed 10/24/18 Page 3 of 16 Page ID #:293



                       1   Program”), which was adopted on December 27, 2017.
                       2         5.     During the implementation of the ADR Program, Match provided its
                       3   California employees, including Ms. Sanfilippo, with a copy of the Mutual
                       4   Arbitration Agreement and the corresponding ADR Program through DocuSign, an
                       5   electronic signature management system. Match uses the DocuSign electronic
                       6   signature system as a way to ensure that each individual employee receives certain
                       7   documents, such as the Mutual Arbitration Agreement and ADR Program, that
                       8   requires their review and, to the extent they agree to the terms of the documents,
                       9   allows them to accept the terms via electronic signature. Once the document is
                      10   submitted to the employee, the employee has the opportunity to open the document
                      11   for review. When the document, such as the Mutual Arbitration Agreement, is
                      12   viewed in DocuSign, it contains an area indicating where the employee should sign
                      13   if he or she agreed to the terms of the agreement. If the employee accepted the
                      14   terms of the agreement, the employee would then sign the document by creating an
                      15   electronic signature and clicking a button in which the employee confirmed his or
                      16   her acceptance of the document.
                      17         6.     During her employment with Match, Ms. Sanfilippo signed the Mutual
                      18   Arbitration Agreement and accepted its terms, including acceptance of the ADR
                      19   Program, on January 2, 2018, which is evidenced by her signature in the designated
                      20   signature portion of the document. Upon her execution and acceptance of the
                      21   Mutual Arbitration Agreement, which included acceptance of the ADR Program,
                      22   Ms. Sanfilippo’s signature was assigned a unique identifying code that appears
                      23   below her signature on the Mutual Arbitration Agreement. Additionally, during the
                      24   DocuSign process, Ms. Sanfilippo was provided with instructions on how to
                      25   download the document or otherwise obtain soft copies of the Mutual Arbitration
                      26   Agreement and ADR Program to the extent she wanted them for her records.
                      27   Further, the Mutual Arbitration Agreement incorporates the ADR Program, and
                      28
                                                                     -2-
DLA P I PER LLP (US)
     LOS A NG EL ES        DECLARATION OF LISA J. NELSON IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL
                           ARBITRATION AND DISMISS OR STAY PROCEEDINGS
             Case 2:18-cv-08372-AB-JEM Document 18-3 Filed 10/24/18 Page 4 of 16 Page ID #:294



                       1   both documents were presented to Ms. Sanfilippo for review and acceptance via the
                       2   DocuSign system at the same time.
                       3             7.    A true and correct copy of the Mutual Arbitration Agreement and the
                       4   ADR Program accepted by Ms. Sanfilippo, are attached hereto as Exhibits 1-B and
                       5   1-C, respectively. Copies of the documents in Exhibits 1-B and 1-C were made in
                       6   the regular and ordinary course of Match’s business at or near the time of the acts,
                       7   conditions or events recorded, by me or other employees of Match with knowledge
                       8   of such acts, conditions or events, and these copies were kept in the course of
                       9   Match’s regularly conducted business.
                      10             8.    To Match’s knowledge, Ms. Sanfilippo did not raise any concerns
                      11   about arbitrating disputes with the Company or to the terms of the Mutual
                      12   Arbitration Agreement, including the ADR Program, at the time that she signed and
                      13   accepted their terms.
                      14             9.    Ms. Sanfilippo never revoked her assent to the Mutual Arbitration
                      15   Agreement during her employment. The Mutual Arbitration Agreement remains in
                      16   effect.
                      17             10.   As Chief HR Officer, I am also responsible for conducting or
                      18   supervising investigations regarding workplace complaints. On August 4, 2017, I
                      19   interviewed Ms. Sanfilippo as a witness in my investigation of a claim of
                      20   harassment made by Olivia Auxier against Nate Nesbitt (“Nesbitt”). Prior to this
                      21   date, Ms. Sanfilippo did not directly report any alleged harassment or alleged
                      22   discrimination by Nesbitt or anyone else to Human Resources. Moreover, Human
                      23   Resources never received a complaint from Ms. Sanfilippo, either directly or
                      24   indirectly regarding any alleged harassment by Steven Liu (“Liu”) during her
                      25   employment. The only complaint Match has ever received regarding Liu occurred
                      26   in December 2017. That sole complaint involved a customer service issue and did
                      27   not in any way involve Ms. Sanfilippo.
                      28
                                                                       -3-
DLA P I PER LLP (US)
     LOS A NG EL ES         DECLARATION OF LISA J. NELSON IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL
                            ARBITRATION AND DISMISS OR STAY PROCEEDINGS
